Citation Nr: 0914770	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected thoracolumbar strain with 
degenerative and discogenic disease of L4-5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1992 to March 1994.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 RO rating 
decision that granted service connection for a thoracolumbar 
strain and assigned a noncompensable rating, effective on 
March 31, 2000.  

A subsequent January 2004 RO rating decision recharacterized 
the service-connected disability as thoracolumbar strain with 
degenerative and discogenic disease of L4-5, and increased 
the initial rating to 10 percent.  

Inasmuch as rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the rating claim before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service- 
connected).  

In October 2006 and October 2007, the Board remanded this 
issue to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Beginning on November 6, 2003, the service-connected 
thoracolumbar strain with degenerative and discogenic disease 
of L4-5 is shown to have been productive of a disability 
picture more nearly approximating that of intervertebral disc 
syndrome with advanced degenerative disc disease and 
scoliosis and muscle spasm, but no incapacitating episodes 
due to intervertebral disc syndrome, ankylosis, or objective 
neurologic manifestations.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent, but not more, for the service-connected 
thoracolumbar strain with degenerative and discogenic disease 
of L4-5 are met beginning on November 6, 2003.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2002-2003); 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the Veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

However, in an October 2006 letter, the RO advised the 
Veteran that to establish entitlement to increased rating for 
a service-connected disability the evidence must show that 
the condition has become worse.  The Veteran had ample 
opportunity to respond prior to the June 2007 Supplemental 
Statement of the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The October 2006 letter also informed the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, that she must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and that it was her responsibility to make sure 
VA received the records.  

Accordingly, the Board further finds that the October 2006 RO 
letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by the veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issue of initial 
evaluation of the service-connected disability arose after 
the issuance of the rating decision.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated most recently in the March 2009 SSOC, after 
such notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the March 2009 SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or her representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the Veteran of all applicable rating formulae 
in the January 2004 Statement of the Case (SOC), which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the RO's October 2006 letter cited 
hereinabove.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor her representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The Veteran was afforded appropriate VA medical examinations, 
most recently in February 2009.  The Veteran does not 
contend, and the file does not show, that the examination was 
inadequate for rating purposes, or that her symptoms have 
become worse since the examination.  The Board accordingly 
finds that remand for a new examination is not required at 
this point.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was advised of her entitlement to a hearing 
before the Board in support of her claim, but she has not 
requested such a hearing.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claim for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

The rating criteria for diseases and injuries of the spine 
have changed several times during the pendency of this 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

The revised statutory or regulatory provisions may not, 
however, be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria for 
injuries of the spine are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective dates of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000); 7-
2003 (2003).  

Accordingly, the appropriate rating criteria in effect prior 
to September 26, 2003 were as follows.  

Until September 23, 2002, the rating criteria for 
intervertebral disc syndrome (IVDS), under Diagnostic Code 
(DC) 5293, were as follows. 

A rating of 10 percent was assigned for mild IVDS.  

A rating of 20 percent was assigned for moderate IVDS, with 
recurring attacks.  

A rating of 40 percent was assigned for severe IVDS, 
characterized by recurrent attacks with intermittent relief.  

A rating of 60 percent was assigned for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

As of September 23, 2002, the schedular criteria for IVDS (DC 
5293) were amended.  Under the amended criteria, IVDS is 
evaluated by one of two alternative methods, applying 
whichever method results in the higher evaluation.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  The schedular criteria for incapacitating episodes 
were as follows.  

A 10 percent evaluation was assigned for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation was assigned for IVDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation was assigned for IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation was assigned for IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Alternatively, IVDS could be rated by separately evaluating 
the chronic orthopedic manifestations under the most 
appropriate orthopedic diagnostic code (DCs 5292 or 5295), 
and the neurological manifestations under the most 
appropriate neurologic diagnostic code(s), and then combining 
the separate evaluations under 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.71a, DC 5235-5243, Note 1.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  

The lumbosacral spine, until September 26, 2003, could also 
be rated under the provisions of DC 5295 (lumbosacral strain) 
or, alternatively, under the provisions of DC 5292 
(limitation of motion).  

The schedular criteria of DC 5292 were as follows.

A rating of 10 percent was awarded for slight limitation of 
motion. 

A rating of 20 percent was awarded for moderate limitation of 
motion. 

A rating of 40 percent was awarded for severe limitation of 
motion. 

The terms "slight," "moderate" and "severe" were not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The schedular criteria of DC 5295 were as follows. 

A rating of 10 percent was awarded for characteristic pain on 
motion. 

A rating of 20 percent was awarded for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position. 

A rating of 40 percent was awarded for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

Furthermore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion. Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Effective September 26, 2003, the schedular criteria for 
rating disabilities of the spine, including IVDS, were 
substantially revised.  Under the revised criteria, 
disabilities of the spine have been rated under a General 
Rating Formula for Diseases and Injuries of the Spine.  

Also, under the revised criteria, IVDS, formerly DC 5293, is 
assigned a new diagnostic code (DC 5243) and is rated either 
under the General Rating Formula or alternatively under the 
Formula for Rating IVDS Based on Incapacitating Episodes 
(unchanged from the September 23, 2002 revisions (see 
above)), whichever method results in a higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine. 

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  General Rating Formula, 
Note (2).  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

The Board also notes that where medical evidence shows that a 
claimant has arthritis, and where the diagnostic code 
applicable to the disability is not based on limitation of 
motion, a separate rating may be assigned if there is 
additional disability due to limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 
Vet. App. 417 (1995).  

Also, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

In the present case, the evidence showing the severity of the 
Veteran's service-connected disability during the period 
under review consists of VA medical center (VAMC) treatment 
records, VA examinations, private treatment records, and the 
Veteran's lay assertions.  

First, an April 2000 VA lumbosacral spine X-ray showed no 
evidence of fracture, dislocation, or subluxation.  The 
vertebral body height was well-maintained.  Small osteophytes 
were seen at the L4 and L5 vertebrae.  Also, there was 
minimal narrowing of the intervertebral disc space at the 
same level due to degenerative disc disease.  The impression 
was that of minimal degenerative changes.  

In May 2000, the Veteran underwent a VA spine examination.  
The examiner, a physician, reviewed the claims file and 
documented the Veteran's current complaints.  In particular, 
the Veteran complained of intermittent episodes of dull pain 
radiating to the bilateral shoulder blades, but not the lower 
extremities, originating in the thoracolumbar area.  

The Veteran did not notice any clicking, weakness, 
fatigability, lack of endurance, or motor incoordination, and 
had no history of bladder or bowel disturbances.  She did not 
use a brace and could walk approximately 2 miles without 
problems.  She had no history of surgical intervention or 
epidural injections.  

On examination, the Veteran's gait was normal.  The 
thoracolumbar spine was straight; there was no rib hump; the 
paraspinal musculature was intact; there was no paraspinal 
muscle spasm.  

Active range of motion (ROM) in the lumbar spine was flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 45 
degrees bilaterally, lateral rotation to 85 degrees on either 
side.  Straight leg raising was negative bilaterally; there 
were no focal neurological deficits; deep tendon reflexes 
were intact; and sensation in bilateral lower extremities was 
normal.  

The examiner indicated that the Veteran had a negative 
computed tomography (CT) scan in the past.  The X-ray studies 
of the lumbar spine were within normal limits and normal 
boney landmarks were maintained.  The examiner also reviewed 
X-rays of the thoracic and thoracolumbar area.  He noted that 
there was no evidence of structurally significant scoliosis 
on the anteroposterior film.  The bony vertebral growth was 
normal.  The examiner provided a diagnosis of thoracolumbar 
strain.  

A May 2003 note by a private physician, Dr. CS, indicted that 
he was the Veteran's treating physician and that she had been 
having intermittent back pain over the years.  

In November 2003, the Veteran underwent a second VA spine 
examination.  The examiner, a physician, reviewed the claims 
file and noted the Veteran's current complaints, which 
included experiencing episodes of severe back pain radiating 
to both shoulders, but not to the lower extremities; the pain 
began in the thoracolumbar area.  

The Veteran indicated that the episodes of pain start as 10 
out of 10 in severity, but reduced to 6 out of 10 with 
medication; the pain was worse with cold weather and heavy 
and strenuous exercise.  

On examination, the examiner found no audible clicking, 
twisting, popping, or locked-in sensation; there was no 
concomitant bowel or bladder incontinence; and no motor 
deficits or altered sensations.  The Veteran did not use a 
cane, brace, support, or any form of assistive device.  She 
could walk for 2 miles, but could not stand greater than 4 
hours.  The Veteran walked upright, without a limp.  There 
was normal curvature of the spine.  Flexion was to 90 
degrees, extension to 30 degrees, lateral flexion to 45 
degrees bilaterally, lateral rotation to 85 degrees 
bilaterally; straight-leg raising test was negative.  

The examiner found no sensory deficits and muscle strength 
was 5 out of 5.  An X-ray revealed moderately advanced 
degenerative disc disease changes at L4-L5 and 
dextroscoliosis of the thoracic spine, but an otherwise 
unremarkable examination.  

The examiner's assessment was that of degenerative and 
discogenic disk disease with the magnitude of the Veteran's 
complaints not commensurate with the physical examination and 
X-ray evidence.  

Then, in a December 2003 VA orthopedic examination report, a 
physician indicated that he reviewed the entire record and 
claims file.  He found that degenerative and discogenic 
disease was as likely as not related to the Veteran's 
service-connected thoracic sprain, since a September 1994 
medical record indicated that a CT scan of the spine was 
normal.  This implied that the degenerative changes did not 
predate the service-connected disability.  

A private chiropractor, Dr. RNL, wrote in a November 2006 
statement, that he had been treating the Veteran since April 
2005 for diagnoses of lumbar segmental dysfunction, lumbar 
radiculitis, ligament laxity, and myospasm.  

In a February 2009 letter, Dr. RNL reiterated that he had 
been treating the Veteran since April 2005.  He listed the 
same conditions, except his diagnosis of myospasm was changed 
to "muscle spasm."  

In February 2009, the Veteran underwent a further VA spine 
examination.  The examiner, a physician, reviewed the claims 
file and noted the Veteran's current complaints, including 
difficulty standing up and getting out of bed.  

The Veteran reported intermittent problems in the sacroiliac 
area and pain that would radiate up the spine and, rarely, 
down the left leg.  Also, her leg would give out.  She 
experienced no loss of bowel or bladder control and had no 
numbness in her legs.  The Veteran indicated that she was 
working and missed only one day due to back pain.  

The examiner commented that the Veteran's back was worse than 
when previously examined.  He noted a history of leg/foot 
weakness, stiffness, decreased motion, weakness, spasms, and 
pain.  The Veteran described "achey" pain in the lumbar 
spine, which would begin in the morning.  The severity of 
pain was reported as "mild," but constant and daily, with 
radiation to the left leg.  

The Veteran also reported severe flare-ups occurring every 2 
to 3 weeks, lasting 1 to 2 days, and exacerbated by menses.  
The Veteran reported no incapacitating episodes; she used no 
assistive devices, and had no limitations to walking.  

On examination, the examiner found normal posture; normal 
head position, symmetrical appearance, and normal gait.  He 
found no gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis, and no cervical or 
thoracolumbar spine ankylosis.  

There were no objective abnormalities of the cervical 
sacrospinalis and no objective abnormalities of the thoracic 
sacrospinalis.  Neurological sensory and motor examinations 
were normal and the reflex examination was normal.  

Flexion was to 90 degrees, extension to 25 degrees, lateral 
flexion was to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  There was objective evidence of pain on 
repetitive motion, but no additional limitations after 
repetitions.  

The examiner also reviewed the November 2003 X-ray report 
(cited above).  A February 2009 X-ray report showed vertebral 
bodies maintain normal height and alignment.  There was 
moderate disc space narrowing at L5-L5 and mild narrowing at 
L5-S1.  Endplate osteophytes at those levels were noted along 
with facet arthropathy.  No lytic or blastic lesion or 
fracture suggested.  Paravertebral soft tissues were 
unremarkable.  The impression was degenerative changes most 
pronounced at L4-L5.  

Based on his examination, the February 2009 examiner endorsed 
the previous diagnoses of degenerative and discogenic 
disease.  In addition, he noted that the Veteran was working 
full time, but her service-connected spine disability had 
"significant effects" on her employment.  

These included increased absenteeism, decreased mobility, 
problematic lifting and carrying, difficulty reaching, lack 
of stamina, plus weakness, fatigue, and pain.  Finally, the 
examiner noted mild to moderate impact on the Veteran's 
activities of daily living.  

In support of her claim, the Veteran emphasized that she must 
use medication to control her pain and stiffness.  

In comparing the evidence to the rating criteria in effect 
prior to September 22, 2002, the Board finds no basis for 
awarding an evaluation higher than 10 percent.  The evidence 
does not show moderate IVDS with recurring attacks, moderate 
limitation of motion, or muscle spasms on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

In addition, for the period beginning on September 23, 2002, 
the evidence does not show IVDS with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 weeks.  Nor does the evidence show 
separate, objective orthopedic and neurologic manifestations, 
which would result in a combined rating higher than 20 
percent.  

Although the Veteran reported some pain radiating to the left 
leg and shoulders, the medical evidence shows no objectively 
diagnosed associated neurologic disorders, such as bowel or 
bladder dysfunction or neurological deficit.  

On the other hand, in comparing the evidence to the rating 
criteria in effect beginning on September 26, 2003, the Board 
finds that the Veteran's symptomatology more nearly 
approximates the criteria for a 20 percent rating, beginning 
November 6, 2003.  In particular, the evidence shows 
moderately advanced degenerative disc disease with scoliosis.  
The veteran's doctor also reported that he was experiencing 
muscle spasm.  

A rating higher than 20 percent is not warranted, however, 
since the evidence does not show forward flexion of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  

Also, the medical evidence for this period does not show IVDS 
with incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks, during the a 12 month 
period.  Nor does the medical evidence show objective 
neurologic abnormalities warranting a separate evaluation.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.   

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b) (1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

A 20 percent evaluation, but not higher, for the service-
connected thoracolumbar strain with degenerative and 
discogenic disease of L4-5 from November 6, 2003, is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


